UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6196



JOSEPH JOHNSON, JR.,

                                           Petitioner - Appellant,

          versus


C. D. LARSEN, Warden, Lunenburg Correctional
Center;   RONALD   ANGELONE,   Director   of
Corrections,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-99-595)


Submitted:   June 15, 2000                 Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Johnson, Jr., Appellant Pro Se.       Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000). The parties consented to jurisdiction of

a magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West 1993 &

Supp. 2000).   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Johnson v. Larsen, No. CA-99-595

(E.D. Va. Jan. 7, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2